Citation Nr: 1436030	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  07-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	William J. La Croix, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to May 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is in the Veteran's file. 

In April 2012, the case was remanded for additional development.  

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in May 2013, the Board obtained a medical expert opinion from the Veterans Health Administration, and in May 2014, the Board obtained an opinion from an independent medical expert.  The Veteran was provided a copy of the opinions and the opportunity to submit additional argument and evidence.  

The appeal is REMANDED to the RO.


REMAND

The Veteran asserts that acute myelogenous leukemia is related to exposure to Agent Orange in Vietnam.  The record shows that the Veteran served in the Republic of Vietnam from July 19, 1970, to April 20, 1971, and it is presumed that he was exposed to certain herbicides, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116.




The record also shows that acute myelogenous leukemia was diagnosed in August 2005. 

In support of his claim, the Veteran has submitted statements from a private physician, D.F., who has expressed the opinion that carcinogens in Agent Orange as likely as not caused the Veteran's leukemia and that it was at least as likely or not by way of current medical data that acute myelogenous leukemia was attributable to Agent Orange or exposure to solvents in service.  

Although acute myelogenous leukemia is not a disease that may be presumptively service-connected for Veteran who served in Vietnam during the Vietnam era under 38 C.F.R. § 3.309(e).  The Veteran, however, is not precluded from establishing service connection for acute myelogenous leukemia due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As the evidence of record is insufficient to decide the claim under Combee, further evidentiary development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate authority in Department of the United States Air Force whether kerosene or JP-4 fuel was used in aerial spraying of Agent Orange in Vietnam. 

2.  In kerosene or JP-4 fuel was used in aerial spraying Agent Orange in Vietnam, arrange to have the Veteran's file reviewed by VA physician to determine:




Whether the medical or scientific studies of the health effects of exposure to Agent Orange in Vietnam, for example, Operation Ranch Hand: The Air Force and Herbicides in Southeast Asia 1961-1971, the Institute of Medicine: Veterans and Agent Orange Updates from 2002, 2006, 2008, and 2012, also encompass the health effects of exposure to kerosene or JP-4 fuel used to disperse Agent Orange or exposure to the dispersing agents is a separate risk for cancer?  [Petroleum products, including gasoline and other fuels, contain benzene.]  

If, after a review of the medical or scientific studies of the health effects of exposure to Agent Orange in Vietnam, an opinion on direct causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes when the exposure in service is not more likely than any other to cause the acute myelogenous leukemia and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical or scientific knowledge . 

The Veteran's file must be made available to the VA examiner for review.  

2.  After the requested development is completed, adjudicate the claim of service connection for acute myelogenous leukemia, addressing actual causation under Combee, and considering the additional evidence of record since the last supplemental statement of the case.  




If the benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





Department of Veterans Affairs


